                      Case 1:18-cr-00340-LGS Document 110 Filed 03/19/19 Page 1 of 1


                                                                   U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District of New York


                                                                   The Silvio J. Mollo Building
                                                                   One Saint Andrew’s Plaza       USDC SDNY
                                                                   New York, New York 10007       DOCUMENT
                                                                                                  ELECTRONICALLY FILED
                                                                   March 11, 2019                 DOC #:
             BY ECF AND EMAIL                                                                     DATE FILED: 3/19/2019
             The Honorable Lorna G. Schofield
             United States District Court
             Southern District of New York
             40 Foley Square
             New York, New York 10007

                    Re:     United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

             Dear Judge Schofield:

                      Under the case management schedule that was jointly proposed by the parties via a letter
             filed on December 18, 2018 (Dkct. No. 92) and approved by this Court’s Order of January 9, 2019
             (Dckt. No. 97) in this case, the defendants must file by April 1, 2019 any pretrial motions under
             Federal Rule of Criminal Procedure 12 and any other pretrial motions challenging the
             Government’s seizures of properties pursuant to seizure warrants issued in connection with this
             case, the Government must respond by April 29, 2018, and the defendants must file any replies by
             May 13, 2019. Through their respective counsel, the defendants have requested that these
             deadlines be modified as follows to give them additional time to review the discovery in this case
             in connection with their preparation of such motions (without any alteration to the other deadlines
             in the Court-approved schedule): the defendants must file any such motions by May 13, 2019, the
             Government must respond by June 3, 2019, and the defendants must file any replies by June 10,
             2019. The Government has no objection to this request. Accordingly, the parties’ jointly submit
             this letter to respectfully request that the Court approve the modified pretrial motion schedule set
             forth above that the defendants have requested.
Application Granted in part. Defendants' motions shall be
                                                                   Respectfully submitted,
filed on or before April 29, 2019. The Government's response
shall be filed on or before May 20, 2019. Defendants' replies      ROBERT KHUZAMI
shall be filed on or before May 29, 2019. All other deadlines,     Attorney for the United States
as set forth in the Court's January 9, 2019 Order, shall remain    Acting Under 28 U.S.C. § 515
in effect. The Clerk of the Court is directed to terminate the
letter motions at docket numbers 108 and 109.                By:   _/s/ Samson Enzer____________
                                                                   Samson Enzer / Negar Tekeei
Dated: March 19, 2019                                              Assistant United States Attorneys
New York, New York                                                 (212) 637-2342 / -2482

                                                                   cc:       All counsel of record
